DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The formal drawings filed on 07/13/2020 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 07/13/2020 has been considered.

Election/Restrictions
5.	Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 4/14/22 is acknowledged.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1, 2, 5, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stender et al. (“Stender”) US PG-Pub 2017/0088748.
Stender discloses a polishing slurry (abstract and ¶¶[0040 and 0080]) comprising: polishing particles including wt % within the recited range  (¶¶[0040, 0084 and 0087]); a dispersing agent (¶¶[0040 and 0123-0124]) including wt % within the recited range; an oxide-polishing promoter including a pyridine compound including wt % within the recited range (¶¶[0115-0119]); a nitride-polishing inhibitor including an amino acid or an anionic organic acid of 0.1 wt %; and water (¶[0040]). 
Re claim 9, Stender discloses a pH of the polishing slurry being between 7-12 (¶[0054]).
	Stender teaches wt % ranges (¶¶[0040, 0087, 0123-0124 and 0119]) and a pH range (¶[0054]) which is a range that lies within or overlaps the disclosed ranges.
The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
  Therefore the fact that applicant' s claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Re claim 2, Stender discloses (¶[0040]) wherein the polishing particles include at least one selected from the group consisting of ceria, silica, alumina, zirconia, and titania particles. 
Re claim 5, Stender discloses (¶[0040, 0097 and 0102]) wherein the dispersing agent includes at least one selected from the group consisting of an anionic dispersing agent, a cationic dispersing agent, a non-ionic dispersing agent, and a hydroxyl acid compound. 
Re claim 6, Stender discloses wherein the oxide-polishing promoter includes at least one selected from the group consisting of picolinic acid, nicotinic acid, and isonicotinic acid (e.g. pyridine derivative, ¶[0116]). 
9.	Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stender in view of Tsai et al. (“Tsai”) US PG-Pub 2020/0048551.
Stender teaches the polishing slurry as recited in the claim. The difference between Stender and the present claim is the recited diameter. 
Tsai discloses polishing particles having an average diameter (¶¶[0024 and 0066]) which is a range that lies within or overlaps the disclosed ranges.
The Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
  Therefore the fact that applicant' s claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
10.	Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stender in view of Park et al. (“Park”) US PG-Pub 2020/0172763. 
Stender teaches the polishing slurry as recited in the claim. The difference between Stender and the present claim is the recited inhibitor material. 
Park discloses a nitride-polishing inhibitor includes at least one lysine (¶[0019]).  
Park's could be incorporated with Stender's polishing slurry which would result in the claimed invention. The motivation to combine Park's teachings would be to improve polishing process. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Park's teachings to arrive at the claimed invention.
Re claim 10, while Stender teaches wherein the polishing particles include ceria particles (¶[0040]), the dispersing agent includes a non-ionic dispersing agent (¶[0040]), the oxide-polishing promoter includes a pyridine carboxylic acid (¶[0116]), Park discloses a nitride-polishing inhibitor includes an anionic amino acid (¶[0019]).   
11.	Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stender in view of Ballestros et al. (“Ballestros”) US PG-Pub 2020/0203172.
Stender teaches the polishing slurry as recited in the claim. The difference between Stender and the present claim is the recited polishing selectivity. 
	Ballestros discloses polishing slurry including a polishing selectivity of the polishing slurry for silicon oxide to silicon nitride being within the recited range (¶[0042]).   
The teachings of Ballestros could be incorporated with Stender's polishing slurry which would result in the claimed invention. The motivation to combine the teachings of Ballestros would be to provide an excellent degree of planariztion. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Ballestros to arrive at the claimed invention.
Re claim 9, Ballestros discloses wherein a pH of the polishing slurry is within the recited range (¶[0042]).   
	Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Babu et al. (“Babu”) US PG-Pub 2008/0116172 discloses a polishing slurry composition including a lysine/arginine additive in combination with picolinic acid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893